      Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

VERSATA SOFTWARE, INC. f/k/a                  §
TRILOGY SOFTWARE, INC.                        §
                                              §
            Plaintiff,                        §   C.A. NO. 6:19-CV-579-ADA-JCM
                                              §
v.                                            §
                                              §
CONFIGIT A/S,                                 §
                                              §
           Defendant.                         §
                                              §
                                              §
                                              §
                           REPORT AND RECOMMENDATION OF
                         THE UNITED STATES MAGISTRATE JUDGE

TO:   THE HONORABLE ALAN D ALBRIGHT,
      UNITED STATES DISTRICT JUDGE

       This Report and Recommendation is submitted to the Court pursuant to 28 U.S.C.

§ 636(b)(1)(C), Fed. R. Civ. P. 72(b), and Rules 1(f) and 4(b) of Appendix C of the Local Rules

of the United States District Court for the Western District of Texas, Local Rules for the

Assignment of Duties to United States Magistrate Judges. Before the Court is Defendant Configit

A/S’s Motion to Dismiss for Lack of Jurisdiction and for Failure to State a Claim (ECF No. 12,

hereafter “Motion to Dismiss”), Plaintiff’s Response to Defendant’s Motion to Dismiss (ECF

No. 16), Defendant’s Reply in Support of its Motion to Dismiss (ECF No. 17), and Plaintiff’s

Sur-reply (ECF No. 18).

       For the reasons discussed below, the Court RECOMMENDS that Defendant’s Motion to

Dismiss be GRANTED IN PART, DENIED IN PART, and that Plaintiff’s Complaint be

DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure 12(b)(2).




                                              1
      Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 2 of 11




                                         I. Background

        Plaintiff Versata Software, Inc. f/k/a Trilogy Software, Inc. (“Versata”) filed this action

on October 10, 2019, pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1836, and the Texas

Uniform Trade Secrets Act, Tex. Civ. Prac. & Rem. Code Ann. § 134A.001 et seq. See Pl.’s

Compl. at ¶¶ 34-50, ECF No. 1. Plaintiff brings this action against Defendant Configit A/S

(“Configit”). See generally id.

        Versata is an enterprise software company incorporated in Delaware with its principal

place of business in Austin, Texas. Id. at ¶¶ 1, 9. One of Versata’s main areas of focus is in

software product configuration software, particularly complex automotive manufacturing

software that allows manufacturers and dealers to have multiple configuration options for

different vehicles. Id. at ¶¶ 9-10.

        After years of research and development, Versata created the “Automotive Configuration

Manager” (“ACM”), a software platform specifically designed to assist automotive

manufacturers in defining and distributing automotive product configurations, enable

manufacturers to manage extremely complex vehicle lines, enhance the consumer and dealer

shopping experience, and make custom configuration possible on the web. Id. at ¶ 10. Versata

also created “Retail Config,” specifically designed to assist automotive manufacturers, dealers,

and consumers in defining, creating, equipping, shopping for, and ordering automotive product

configurations. Id. at ¶ 10.

        After several months of discussions, Versata came to an agreement with Jaguar Land

Rover (“JLR”) for JLR to license and use Versata software, including Retail Config and ACM.

Id. at ¶ 20. As part of the licensing agreement, JLR agreed that ACM, Retail Config, and




                                                 2
      Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 3 of 11




Versata’s Trade Secrets would be disclosed to JLR solely for the benefit of JLR, and that JLR

would not disclose any of Versata’s Trade Secrets to any non-JLR personnel. Id. at ¶ 19.

       Plaintiff alleges that Configit and JLR began a relationship during the time JLR was

using ACM and Retail Config. Id. at ¶ 23. Configit is a company organized under the laws of

Denmark, headquartered in Copenhagen, Denmark, with its principal place of business in

Copenhagen, Denmark. Def.’s Mot. to Dismiss, Ex. 1 at ¶ 2, ECF No. 12-1 (hereafter “First

Declaration”). Plaintiff further alleges that Configit used this relationship with JLR to obtain

access to ACM, Retail Config, and Versata’s Trade Secrets and used that information to develop

their own intellectual property that they could sell or license to customers in the United States

and around the world. Pl.’s Compl. at ¶ 29. Plaintiff also claims that Configit knew, or should

have known, that Versata was headquartered in Austin, Texas, and knew, or should have known,

that misappropriating ACM, Retail Config, and Versata’s Trade Secrets would cause substantial

harm to Versata in Texas. Id. at ¶ 33.

       Configit avers that it does no business in Texas and has no Texas customers. First Decl.

at ¶ 10. Furthermore, Configit has no employees or agents in Texas, and no one in Texas has a

license to use Configit A/S software. See First Decl. at ¶ 10; Def.’s Reply in Supp. of Mot. to

Dismiss, Ex. 1 at ¶ 3, ECF No. 17-1 (hereafter “Second Declaration”). The only activity Configit

has directed towards Texas is a single pitch meeting in Houston to an oil and gas company in

2014. Second Decl. at ¶ 4. Additionally, JLR has no licensed user of Configit A/S software in

Texas. Id. at ¶ 5. Versata and Configit have never had nor sought a business relationship with

one another. First Decl. at ¶ 11.

       Plaintiff filed suit on October 8, 2019. Pl.’s Compl. at 1. Plaintiff requests a preliminary,

then permanent order requiring Configit to return all of its Trade Secrets and Confidential




                                                3
      Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 4 of 11




Information to Versata and prohibiting Configit from using any Versata Trade Secrets or selling

or licensing any software services or products based on Versata’s Trade Secrets. See id. at 16-17.

Plaintiff also requests a declaratory judgment against Configit regarding the rights and interests

in all of the technology and intellectual property developed by Configit using Versata Trade

Secrets. Id. at 17. Finally, Plaintiff requests judgment awarding Versata actual, consequential,

and other damages allowable by law. Id. On January 27, 2020, Configit moved to dismiss the

case for lack of personal jurisdiction and for failure to state a claim. Responses, replies, and sur-

replies followed thereafter.

                                             II. Legal Standard

        Federal Rule of Civil Procedure 12(b)(2) governs dismissal for “lack of personal

jurisdiction.” Fed. R. Civ. P. 12(b)(2). “Where a defendant challenges personal jurisdiction, the

party seeking to invoke the power of the court bears the burden of proving that jurisdiction

exists. The plaintiff need not, however, establish jurisdiction by a preponderance of the evidence;

a prima facie showing suffices. This court must resolve all undisputed facts submitted by the

plaintiff, as well as all facts contested in the affidavits, in favor of jurisdiction.” Luv N' care, Ltd.

v. Insta–Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006) (internal citations omitted); Soto v.

Vanderbilt Mortg. & Fin., Inc., No. CIV.A. C-10-66, 2010 WL 1790177, at *3 (S.D. Tex. May 3,

2010). A dismissal for lack of personal jurisdiction is not a judgment on the merits, and thus, is

not a dismissal with prejudice. See Fed. R. Civ. P. 41(b); Am. Realty Tr., Inc. v. Hamilton Lane

Advisors, Inc., 115 Fed. App’x 662, 666-67 (5th Cir. 2004).

        A federal court may exercise personal jurisdiction over a foreign defendant if (1) that

defendant has purposely availed himself of the benefits and protections of the forum state by

establishing minimum contacts with the forum state, and (2) the exercise of jurisdiction over that




                                                   4
      Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 5 of 11




defendant does not offend traditional notions of fair play and substantial justice. See Panda

Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 867 (5th Cir. 2001) (quoting

(quoting Int'l Shoe Co. v. State of Washington, 326 U.S. 310, 316 (1945)). Both of these

requirements must be met in order to comply with due process. Id. The Texas long-arm statute

authorizes the exercise of personal jurisdiction to the limits allowed by the Due Process Clause

of the Fourteenth Amendment. See Tex. Civ. Prac. & Rem. Code Ann. § 17.042 (West 1997).

       “A defendant establishes minimum contacts with a state if ‘the defendant’s conduct and

connection with the forum state are such that [he] should reasonably anticipate being haled into

court there.’” Nuovo Pignone, SpA v. Storman Asia M/V, 310 F.3d 374, 379 (5th Cir. 2002)

(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)). The Fifth Circuit applies a

three-step analysis for this specific jurisdiction issue: (1) whether the defendant has minimum

contacts with the forum state, i.e., whether it purposely directed its activities toward the forum

state or purposefully availed itself of the privileges of conducting activities there; (2) whether the

plaintiff’s cause of action arises out of or results from the defendant’s forum related contacts;

and (3) whether the exercise of personal jurisdiction is fair and reasonable. Monkton Ins. Servs.

v. Ritter, 768 F.3d 429, 433 (5th Cir. 2014) (citing Seiferth v. Helicopteros Atuneros, Inc., 472

F.3d 266, 271 (5th Cir. 2006)). The Supreme Court has stated that for a state to exercise

jurisdiction consistent with due process, the defendant’s suit-related conduct must create a

substantial connection with the forum state. Walden v. Fiore, 571 U.S. 277, 284 (2014).

       A few principles have emerged to help guide a court’s understanding of personal

jurisdiction. First, a defendant’s contacts with the forum must be “contacts that the ‘defendant

himself’ creates with the forum State.” Id. (quoting Burger King, 471 U.S. at 475). Second, the

principles and limits of jurisdiction “principally protect the liberty of the nonresident




                                                  5
      Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 6 of 11




defendant—not the convenience of the plaintiff or third parties.” Walden, 571 U.S. at 284 (citing

World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291-92 (1980)). The Supreme Court

has “consistently rejected attempts to satisfy the defendant-focused ‘minimum contacts’ inquiry

by demonstrating contacts between the plaintiff (or third parties) and the forum State.” Id. “Put

simply, however significant the plaintiff’s contacts with the forum may be, those contacts cannot

be ‘decisive in determining whether the defendant’s due process rights are violated.’” Id.

(quoting Rush v. Savchuk, 444 U.S. 320, 332 (1980)). Stated another way, “the plaintiff cannot

be the only link between the defendant and the forum. Rather, it is the defendant’s conduct that

must form the necessary connection with the forum State that is the basis for its jurisdiction over

him.” Id.

                                           III. Discussion

A. Texas does not have personal jurisdiction over Configit because Versata has not
established that Configit has minimum contacts with Texas.

       Simply put, Configit does not have minimum contacts with Texas sufficient to establish

personal jurisdiction. First, there can be no general jurisdiction in Texas over Configit because

Configit’s place of incorporation and principal place of business is in Copenhagen, Denmark.

First Decl. at ¶ 2; see Daimler AG v. Bauman, 571 U.S. 117, 122 (2014) (“With respect to a

corporation, the place of incorporation and the principal place of business are ‘paradig[m]...bases

for general jurisdiction.’”) (quoting Goodyear Dunlap Tires Operations, S.A. v. Brown, 564 U.S.

915, 924 (2011)); Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014) (noting

that it is “incredibly difficult to establish general jurisdiction in a forum other than the place of

incorporation or principal place of business”). Therefore, Versata must establish that Texas has

specific jurisdiction over Configit to establish personal jurisdiction.




                                                  6
      Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 7 of 11




        Whether a forum state may assert specific jurisdiction over a defendant focuses on the

relationship among the defendant, the forum, and the litigation. Walden, 571 U.S. at 283-84. A

prima facie case for specific jurisdiction requires that a nonresident defendant has “purposefully

directed it activities at the forum state and the litigation results from alleged injuries that arise out

of or relate to those activities.” Burger King, 471 U.S. at 472. Versata’s claim that Configit has

marketed and sold their configuration software “to customers around the world, including in the

United States” is not sufficient to establish jurisdiction in Texas because the plaintiff must allege

more than purposeful availment of “some forum, some place”. See Revell v. Lidov, 317 F.3d 467,

475 (5th Cir. 2002).

        The only Texas-specific connection Versata alleges is that Configit allegedly knew, or

should have known, that Versata was based in Texas and the injury would be felt there. See Pl.’s

Compl. at ¶ 33. Versata argues that this allegation supports specific jurisdiction because the

“harmful effects” of Configit’s tort connect it to Texas. See generally Calder v. Jones, 465 U.S.

783, 788-89 (1984). However, Versata’s reliance on the “harmful effects” test in Calder is

misplaced. The foreseeable effects of a tort are to be considered as part of the minimum contacts

analysis, but foreseeable injury alone is not sufficient to confer specific jurisdiction. See Wien

Air Alaska, Inc. v. Brandt, 195 F.3d 208, 212 (5th Cir. 1999); United Servs. Auto. Ass’n v. New

Day Fin., LLC, No. SA–17–CV–759–OLG, 2018 WL 1899807, at *6 (W.D. Tex. Mar. 8, 2018),

report and recommendation adopted, 2018 WL 1905113 (W.D. Tex. Mar. 27, 2018).

        The Calder test is not a substitute for minimum contacts that demonstrate purposeful

availment of the benefits of the forum state. Panda, 253 F.3d at 869. “The proper question is not

where the plaintiff experienced a particular injury or effect, but whether the defendant’s conduct




                                                   7
      Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 8 of 11




connects him to the forum in a meaningful way.” Walden, 571 U.S. at 289. Versata has not

alleged that Configit nor its actions are related to the Texas in any way.

        Therefore, the allegations that Configit knew Versata resided in Texas, knew the trade

secrets were developed and housed in Texas, and knew that its actions would cause harm in

Texas are insufficient to establish minimum contacts with Texas. Id. at 870. Because of this

conclusion, the Court does not need to examine whether exercising specific jurisdiction over

Configit comports with “fair play and substantial justice.” See Panda, 253 F.3d at 870.

B. Versata cannot establish jurisdiction under Rule 4(k)(2) because Configit concedes that
jurisdiction exists in California and Michigan.

       Further, personal jurisdiction pursuant to Rule 4(k)(2) cannot be established because

Configit has conceded that it is subject to jurisdiction in California and Michigan. See Adams v.

Unione Mediterranea Di Sicurta, 364 F.3d 646, 651 (5th Cir. 2014). Federal Rule of Civil

Procedure 4(k)(2) provides that, if the plaintiff has pled a federal claim and there are minimum

contacts with the United States, but not sufficient contacts with any one state to invoke its long-

arm statute, then the case may proceed in the plaintiff’s chosen forum. See Fed. R. Civ. P.

4(k)(2); Adams, 364 F. 3d at 650. However, if a defendant concedes to jurisdiction in another

state, Rule 4(k)(2) cannot apply. See, e.g., Adams, 364 F.3d at 651; ISI Int’l, Inc. v. Borden

Ladner Gervais LLP, 256 F.3d 548, 552 (7th Cir. 2001) (“A defendant who wants to preclude

use of Rule 4(k)(2) has only to name some other state in which the suit could proceed.”); Ramzan

v. GDS Holdings Ltd., No. 4:18-CV-539-ALM-KPJ, 2019 WL 4748001, at *8 (E.D. Texas Sept.

30, 2019).

       Here, Configit has explicitly stated that its contacts and conduct in both California and

Michigan render Configit subject to personal jurisdiction in those states. As a result, Rule 4(k)(2)

does not apply. See Freescale Semiconductor, Inc. v. AmTran Tech Co., 2014 WL 1603665



                                                 8
      Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 9 of 11




(W.D. Tex. Mar. 19, 2014). Therefore, even under Rule 4(k)(2), personal jurisdiction over

Configit cannot be established.

C. Jurisdictional discovery is not appropriate because a request for a court order must be
made by motion, and Versata has not shown that discovery would produce the facts needed
to withstand a 12(b)(2) motion.

       Versata has spent a significant portion of its responses to Configit’s motion to dismiss for

lack of personal jurisdiction explaining why they should be permitted to engage in jurisdictional

discovery. Jurisdictional discovery need not be granted when discovery is not likely to produce

facts needed to withstand a motion to dismiss. See Monkton, 768 F.3d at 434; Freeman v. United

States, 556 F.3d 326, 342 (5th Cir. 2009). To support a request for jurisdictional discovery,

Plaintiff must first make “a preliminary showing of jurisdiction” that does not require proof that

personal jurisdiction exists, but “factual allegations that suggest with reasonable particularity the

possible existence of the requisite contacts.” Fielding v. Hubert Burda Media, Inc., 415 F.3d

419, 429 (5th Cir. 2005).

       Given Versata’s inability to establish a prima facie case for personal jurisdiction, it is

unlikely additional discovery information on Configit’s contacts with Texas would add any

“significant facts.” See Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 221 (5th Cir. 2000).

Such information would not have strengthened Versata’s ability to demonstrate that Configit has

had any direct contacts with Texas in connection to the litigation. Therefore, jurisdictional

discovery is not appropriate.

D. Defendant’s 12(b)(6) Motion need not be addressed because the finding of lack of
personal jurisdiction renders the Motion moot.

       Because this Court lacks personal jurisdiction, we do no reach the motion to dismiss for

failure to state a claim. See Ruhrgas A.G. v. Marathon Oil Co., 526 U.S. 574, 584 (1999). For a

federal court to reach the merits of a claim, it must first have jurisdiction. See id.; Lorenz v. Tex.



                                                  9
     Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 10 of 11




Workforce Comm’n, 211 Fed. App’x 242, 244 (5th Cir. 2006); Stockman v. Fed. Election

Comm’n, 138 F.3d 144, 151 (5th Cir. 1998) (noting that without jurisdiction, federal courts lack

the power to adjudicate claims). Because personal jurisdiction with respect to Configit has not

been established, Defendant’s Motion should be DENIED IN PART AS MOOT with respect to

the 12(b)(6) ground presented therein.



                                 IV. RECOMMENDATION

       After thoroughly reviewing the record, the undersigned RECOMMENDS that

Defendant’s Motion to Dismiss be GRANTED IN PART with respect to the 12(b)(2) ground,

DENIED IN PART AS MOOT with respect to the 12(b)(6) ground, and that Plaintiff’s action

be DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure

(12)(b)(2).

                                          V. OBJECTIONS

       The parties may wish to file objections to this Report and Recommendation. Parties filing

objections must specifically identify those findings or recommendations to which they object.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the

Report shall bar that party from de novo review by the District Court of the proposed findings

and recommendations in the Report. See 28 U.S.C. § 636(b)(1)(C); Thomas v Arn, 474 U.S. 140,

150-53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

Except upon grounds of plain error, failing to object shall further bar the party from appellate




                                              10
     Case 6:19-cv-00579-ADA-JCM Document 22 Filed 06/10/20 Page 11 of 11




review of unobjected-to proposed factual findings and legal conclusions accepted by the District

Court. See 28 U.S.C. § 636(b)(1)(C); Thomas, 474 U.S. at 150-53; Douglass, 79 F.3d at 1415.

SIGNED this 10th day of June, 2020.




                                    JEFFREY C. MANSKE
                                    UNITED STATES MAGISTRATE JUDGE




                                              11
